DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 8A and 8B purport to show the same illustration; specifically - both show a cycle time of 35 seconds.  This is contrary to paragraph [0024] which describes Figures 8A and 8B as showing cycle times of 35 seconds and 26 seconds, respectively.  To contrast, Figures 9A and 9B show cycle times of 25 seconds and 39 seconds, respectively, which coincide with paragraph [0026].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The disclosure is objected to because of the following informalities: on Page 12, line 11 - "the sprue bush 3a" should be changed to "the sprue bush 3".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the space region" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear where “the space region” is separate and distinct from “a space portion” from line 4.  Taking into consideration that all dependent claims therein make reference to “the space portion” and not to “space region”, 
Claims 20-21 are rejected for dependence on claim 19
Claim 32 is rejected as failing to positively recite the steps to enable one to use or practice the invention.  See MPEP 2173.05 (q).  The scope of claim 32 is unclear as claim 32 attempts to claim a process (e.g. “A method for manufacturing a mold…”) without setting forth any steps involved in the process of manufacturing the mold aside from “providing an opening…” and “locating a cooling tube…” which merely amounts to specifying the structure of said mold.  Examiner recommends specifying how or by what means said mold is manufactured, noting support must be have had been provided therein previously.  For examination purposes, the method of claim 32 will be interpreted insomuch as requiring “providing” and “locating” the structural limitations.
Claims 33-36 are rejected for dependence on claim 32.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 19-26, 29-31, 33-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 2013/0004614 A1), in view of Kurachi (JP 2015074185 A; of record).
Regarding claim 19, Wei teaches a mold comprising a movable side mold (lower mold in paragraph 0004), a fixed side mold (upper mold 201 in Figure 6) and a sprue bush (100 in Figures 5-6), the sprue bush comprising a flow path for a cooling fluid of the fixed side mold (Figures 5-6, paragraphs 0021-0022), 
wherein inlet and outlet ports (gates 315, 317) of the flow path for the cooling fluid are in a direct connection with a space portion provided in the fixed side mold, and 
wherein the space region [*portion] is in a form of an opening provided in at least one of opposed surfaces of the fixed side mold (waterways 220, 230 in Figure 6; paragraph 0024, are formed in the upper mold).
Wei teaches all the elements of claim 1 as discussed above but does not teach the inlet and outlet ports are connected with a cooling tube, the cooling tube being located along the space portion.  However, it is submitted the use of a tube of the like to supply a cooling fluid to a sprue bushing is known in the art.
Kurachi teaches a mold (Figures 10-11) comprising a moveable side mold, a fixed side mold (paragraph 0004) and a sprue bushing (Figure 1).  The sprue bushing is provided with a sleeve insert (Figures 2-6) to supply a flow path of cooling fluid to the sprue bushing (pipeline 9; paragraph 0023).  Furthermore, the flow path of the cooling fluid is in direct connection with a 
Regarding claim 20, Wei, as modified by Kurachi, further teaches the space portion is in a form of a channel, the channel being provided in a surface of the fixed side mold (Figure 6 of Wei, Figures 9-11 of Kurachi).
Regarding claims 21 and 22, while Wei, as modified by Kurachi, does not appear to teach the space portion is in a form of a continuous opening extending from the one of the opposed surfaces of the fixed side mold to the other thereof, Kurachi does teach the sleeve can be used to cool the entire sprue bush or only a portion of the sprue bush (as shown in Figures 9-10, paragraphs 0036-0037 of Kurachi).  Hence, absent a showing of unexpected results, one of ordinary skill in the art would have found it obvious to provide the space portion from of the opposed surfaces to the other of the fixed side mold as a matter of design choice.  For example, the middle mold portion as shown in Figure 9 of Kurachi.  Furthermore, Kurachi discloses the 
Regarding claim 23, Wei, as modified by Kurachi, further teaches the fixed side mold is composed of a mold plate and a mounting plate for the mold plate (Figure 6 of Wei; paragraph 0036, Figures 9-11 of Kurachi), and wherein the space portion is provided in at least one of upper or lower surfaces of the mounting plate, and/or at least one of upper or lower surfaces of the mold plate.
Regarding claim 24, Wei, as modified by Kurachi, further teaches the inlet and outlet ports of the flow path for the cooling fluid are located at a side surface of the sprue bush (Figure 6 of Wei; Figures 2-5 of Kurachi).
Regarding claim 25, Wei, as modified by Kurachi, teaches all the elements of claim 24 above and further teaches the inlet and outlet ports of the flow path for the cooling fluid are each located at each of both side surfaces of the sprue bush such that the inlet and outlet ports are opposite to each other (as shown in Figure 6 of Wei).
Regarding claim 26, Wei, as modified by Kurachi, teaches all the elements of claim 24 above and further teaches the inlet and outlet ports of the flow path for the cooling fluid are both located at one of the side surfaces of the sprue bush (as shown in Figures 2-5 of Kurachi).
Regarding claim 29, Wei, as modified by Kurachi, further teaches the space portion is in a form of a non-linear extension (as shown in Figure 6 of Wei).
Regarding claim 30, Wei, as modified by Kurachi, further teaches the sprue bush comprises a sprue portion, and wherein the space portion extends in a direction perpendicular 
Regarding claim 31, Wei, as modified by Kurachi, further teaches the space portion reaches to a vicinity of a material injection portion of the sprue bush (as shown in Figure 6 of Wei; Figures 4-5 of Kurachi).
Regarding claim 33, Wei, as modified by Kurachi, teaches a method for manufacturing (paragraphs 0018, 0040 of Kurachi; discloses stereolithography and laser sintering) a mold comprising a movable side mold (lower mold in paragraph 0004 of Wei), a fixed side mold (upper mold 201 in Figure 6 of Wei) and a sprue bush (100 in Figures 5-6 of Wei), the sprue bush comprising a flow path for a cooling fluid of the fixed side mold (Figures 5-6, paragraphs 0021-0022 of Wei), the method comprising steps: 
providing an opening (waterways 220, 230 in Figure 6; paragraph 0024 of Wei) in at least one of opposed surfaces of the fixed side mold, to provide the fixed side mold having a space portion therein; and 
locating a cooling tube (paragraph 0023 of Kurachi; inlet 17 and outlet 16 connect to a pipe using a coupler joint) along the space portion provided in the fixed side mold, to directly connect each of inlet and outlet ports of the flow path for the cooling fluid with the cooling tube (gates 315, 317 in Figure 6 of Wei; paragraph 0028 of Kurachi).
Regarding claim 34, Wei, as modified by Kurachi, further teaches the space portion is provided such that the space portion has a configuration of a non-linear extension (as shown in Figure 6 of Wei).
.

Claims 27-28, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wei, in view of Kurachi, as applied to claim 19 above, and further in view of Jenko (US 2016/0151948 A1).
Regarding claim 27, Wei, as modified by Kurachi, teaches all the elements of claim 19 as discussed above but does not teach the cooling tube has a flexibility.
Jenko teaches a mold (100 in Figure 1) comprising a fixed side mold (176) and a sprue bushing (112; paragraph 0014), wherein a flow path for a cooling fluid is provided to the sprue bushing within the fixed side mold (coolant channel 124; paragraph 0012).  Furthermore, Jenko discloses the flow path of the cooling fluid is in direct connection with a cooling tube, the cooling tube being flexible (hose 132).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to supply the cooling fluid of Wei/Manda from a flexible tube or hose, as taught by Jenko, since Jenko indicates that this is a suitable means for supplying cooling fluid to a sprue bushing and further Wei/Kurachi discloses the use of a tube to supply the cooling fluid.  This would constitute a simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(1).
Regarding claim 28, Wei, as modified by Kurachi/Jenko, further teaches the cooling tube is in a form of a flexible hose (hose 132 in Figure 1, paragraph 0012 of Jenko).

Regarding claim 35, Wei, as modified by Kurachi/Jenko, teaches all the elements of claim 33 and further teaches a flexible hose is used as the cooling tube (hose 132 in Figure 1, paragraph 0012 of Jenko).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martell (US 4,955,804) discloses the use of cooling pipes to supply coolant to a bore and further the use of multiple plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        3/4/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748